In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1583V
                                    Filed: September 5, 2017
                                         UNPUBLISHED


    BETSY GRAHAM,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Kathryn Ann Robinette, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On November 29, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) that was caused in fact by an influenza (“flu”) vaccination.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On June 21, 2017, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a SIRVA. On August 31, 2017, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $75,000.00. Proffer
at 1. In the Proffer, respondent represented that petitioner agrees with the proffered


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $75,000.00 in the form of a check payable to
petitioner, Betsy Graham. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                    )
    BETSY GRAHAM,                                   )
                                                    )
                 Petitioner,                        )
                                                    )    No. 16-1583V
    v.                                              )    Chief Special Master Dorsey
                                                    )    ECF
    SECRETARY OF HEALTH AND HUMAN                   )
    SERVICES,                                       )
                                                    )
                 Respondent.                        )
                                                    )

                        PROFFER ON AWARD OF COMPENSATION

         On June 21, 2017, the Chief Special Master issued a Ruling on Entitlement finding that

petitioner was entitled to vaccine compensation for her Shoulder Injury Related to Vaccine

Administration (“SIRVA”).

I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$75,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.      Form of the Award

         Petitioner is a competent adult. Respondent recommends that the compensation provided

to petitioner should be made through a lump sum payment of $75,000.00, in the form of a check

payable to petitioner. Petitioner agrees.




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                         Respectfully submitted,

                         CHAD A. READLER
                         Acting Assistant Attorney General

                         C. SALVATORE D’ALESSIO
                         Acting Director
                         Torts Branch, Civil Division

                         CATHARINE E. REEVES
                         Deputy Director
                         Torts Branch, Civil Division

                         HEATHER L. PEARLMAN
                         Assistant Director
                         Torts Branch, Civil Division

                         s/ Kathryn A. Robinette
                         KATHRYN A. ROBINETTE
                         Trial Attorney
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146
                         Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         Tel: (202) 616-3661
                         Fax: (202) 616-4310


DATED: August 31, 2017




                            2